UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7084


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CRYSTAL RAMONA     HICKSON,   a/k/a   Auntie,   a/k/a    Crystal   A.
Hickson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Walter D. Kelley, Jr.,
District Judge. (2:07-cr-00030-WDK-FBS-3)


Submitted:    December 11, 2008            Decided:     December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crystal Ramona Hickson, Appellant Pro Se. Darryl James Mitchell,
Assistant  United   States  Attorney,  Norfolk,   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Crystal     Ramona    Hickson     appeals    the   district    court’s

order denying her 18 U.S.C. § 3582 (2006) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.            United       States      v.     Hickson,       No.

2:07-cr-00030-WDK-FBS-3 (E.D. Va. May 16, 2008).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials     before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2